LLOYD, J
Without considering whether or not this amended petition otherwise states a cause of action against the defendant, an examination thereof immediately discloses that the facts as pleaded therein show that the plaintiff was as well aware of the icy and slippery condition of the sidewalk as was the -defendant, and therefore, in our opinion, in affirming the judgment of the court of common pleas, it is sffiucient to say, that in the absence of some facts which would excuse him therefrom, he must be held to have been guilty of such contributory negligence as would preclude a recovery by him for the alleged injuries of which he complains.
For the reason given, the judgment of the court of common pleas will be affirmed.
Richards and- Williams, JJ, concur.